Citation Nr: 1410019	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-03 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active service from September 1969 to July 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of this matter is with the RO in Detroit, Michigan.

In a November 2007 rating decision, the RO denied service connection for PTSD on the basis that the Veteran failed to provide sufficient information as to his stressor, merely identified as "an assault."  In December 2007 and in February 2008, the Veteran provided a specific description of the claimed stressors.  The Veteran was then afforded a VA examination.  In a December 2008 rating decision, the RO confirmed and continued the denial of service connection for PTSD.  Later that same month, the Veteran timely disagreed with that decision.  

In June 2009, the Veteran testified before RO personnel.  In August 2010, the Veteran testified at a hearing at the RO before the undersigned Acting Veterans Law Judge.  A transcript of each hearing is associated with the claims files.

The Veteran applied for service connection for PTSD in his April 2007 claim.  VA medical records show that the Veteran has been diagnosed with depressive disorder and anxiety in addition to PTSD.  Therefore, to afford the Veteran the fullest consideration of his claim, the Board has characterized the Veteran's current claim as one for an acquired psychiatric disorder, so as to broadly encompass all manifestations of a Veteran's psychiatric disorder evident in the record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

The Veteran contends that he was sexually assaulted by fellow service members while stationed in Germany.  The claimed stressors involve physical and sexual assault along with sexual, racial, and gender based harassment.  PTSD claims involving allegations of personal assault fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran complains.  Therefore, evidence from sources other than the Veteran's service records may corroborate an account of a stressor incident.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  

Pertinent provisions of Manual M21-1MR specifically address the types of documentation that may be used to corroborate the occurrence of a stressor where the alleged stressor event is physical or sexual assault.  See Cohen v. Brown, 10 Vet. App. 128, 139-143 (1997); M21-1MR IV.ii.1.D; see also YR v. West, 11 Vet. App. 393, 399 (1998).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(3). 

Additionally, evidence of behavior changes following the claimed assault may indicate the occurrence of an in-service stressor.  Examples of such behavior changes that may constitute credible evidence of a stressor include: a request for a transfer to another military duty assignment; deterioration in work performance, to include changes performance evaluations; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.; see also M21-1, Part III, 5.14(d). 

The record shows the Veteran has not been provided with notice complying with the provisions that apply to claims for service connection for PTSD based on allegations of personal or sexual assault.  The Board points out that in Bradford v. Nicholson, 20 Vet. App. 200 (2006), the Court clarified that § 3.304(f)(3) provides "unequivocally" that "VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault" without first providing the requisite notice.  Thus, a remand is necessary for the RO to provide the Veteran with a specific development letter addressing the above provision in full.  See Disabled American Veteran s v. Secretary of Veteran s Affairs, 327 F. 3d 1339 (Fed. Cir. 2003). 

The Veteran's service records are negative for documentation of any sexual harassment or assault.  However, cases involving allegations of a personal assault - to include sexual assault - fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  38 C.F.R. § 3.304, as well as VA's Adjudication Procedure Manual, M21-1, sets forth alternative sources of establishing the occurrence of a stressor involving personal assault.  See 38 C.F.R. § 3.304(f)(3).  See also M21-1, Part III, 5.14(d). 

In addition, 38 C.F.R. § 3.304(f)(3) provides that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether the evidence indicates that a personal assault occurred.   In October 2008, the Veteran underwent a PTSD examination in which the examiner noted that the Veteran's claims file provides indirect evidence of the sequelae of presumed trauma including a "rehabilitation transfer" to Co. B on March 15, 1971.  The Veteran had reported that he was transferred after he reported the sexual assault.   The examiner then states that VA medical records note a discussion of the Veteran witnessing other soldiers sexually assault women in Vietnam and how he dealt with the subsequent assault.  The examiner opined that a thorough review of the Veteran's treatment notes reflects that his self-report about sexual assaults in service has been consistent, his avoidance of reminders of the trauma (taking a shower or bath in particular) is consistent with having been traumatized in a shower.  However, the examiner stated that part of his self-reported response to being assaulted was based on experiences of rape that he witnessed in Vietnam.  Because the Veteran is not shown to have served in Vietnam, the examiner concluded that there was sufficient doubt about the Veteran's veracity that the reported stressor could not be considered substantiated.  

It appears to the Board that the VA examiner was unclear as to the Veteran's claimed stressor, that is, a sexual assault that occurred while the Veteran served in Germany.  Instead, the October 2008 VA examiner appears to focus on VA medical records noting events in Vietnam, which the Veteran has credibly testified are not stressors he claimed.  A medical opinion that does not accurately address all of the relevant facts leaves the Board to impermissibly rely on its own lay opinion.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Specifically, the Veteran contends he was sexually assaulted by fellow service members while in Germany, to include assaults that took place in a shower.  

A November 2007 VA medical intake assessment reflects that the Veteran reported he was stationed in Germany for two years and had no combat experience.  The Veteran stated that prior to coming to the VA sexual trauma service, he had never disclosed details of his military sexual trauma.  The Veteran stated that his military sexual trauma occurred while stationed in Germany in either 1969 or 1970.  He was assaulted three times within a few months, each time in the shower by several soldiers.  He reported the attacks to his commanding officer, but was not believed.  

A December 2007 VA medical record notes that the Veteran also discussed the loss of his first wife to a house fire and the manner in which it is associated with military sexual trauma and combat trauma in Vietnam.  However, the majority of VA medical records are specific that the diagnosis of PTSD is secondary to military sexual trauma.  In his December 2008 notice of disagreement, the Veteran asserted that he did not submit a stressor about a Vietnamese girl being assaulted.  In fact, the claims file does not appear to include any written statement by the Veteran alleging such a stressor.  In a June 2009 letter from a former service member who was friends with the Veteran at the Bay Pines Florida VA Medical Center from November to December 2007, he notes that he saw the Veteran writing a letter for another person about that person's experiences in Vietnam.  During the August 2010 Board hearing, the Veteran reiterated his contentions that his PTSD stressor is the result of military sexual trauma while he was stationed in Germany.  

Given the above evidence, specifically, the apparent confusion by the previous VA examiner as to the Veteran's actual claimed stressor, the Board finds that a remand for an additional VA examination and opinion would be helpful in resolving the claim for service connection for an acquired psychiatric disorder, to include PTSD, on the basis of a military sexual assault claimed to have occurred while the Veteran was serving in Germany.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Prior to scheduling a VA examination, obtain and associate with the claims file all outstanding VA medical records.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of what information and evidence is necessary to substantiate a claim for PTSD based on in-service sexual and personal assault and that such claim may be corroborated by evidence from sources other than the service records, as defined in 38 C.F.R. § 3.304(f)(3).  A copy of the correspondence should be included in the claims folder for review. 

2.  Obtain all outstanding, pertinent, VA medical records from Bay Pines VA Medical Center dated from December 2007 to the present and from the Clarksburg VA Medical Center dated from March 2008 to the present.

3.  After the above development has been completed, schedule the Veteran for a VA examination with a psychiatrist to determine the nature and etiology of any current psychiatric disability.  The examiner should take a history from the Veteran, and must review the claims file, to include personnel records and a psychiatric assessment, and should include a notation of that review in the report.  The examiner's opinion should specifically address the following: 

(a) Identify all psychiatric diagnoses, including reconciling past diagnoses, and provide a full multiaxial diagnosis pursuant to DSM-IV.

(b) Opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran incurred an in-service personal assault(s).  The examiner is directed to consider secondary records, as well as the Veteran's medical records, personnel records, and lay statements and testimony provided by the Veteran.  Specifically, the examiner is requested to discuss service personnel records showing that up until February 1970 his performance was rated excellent.  In May 1970, his performance was rated poor.  In addition, the examiner should discuss the document showing a synopsis of punishments imposed under Article 15 from August 1970 to June 1971, and that conducts or habits unbecoming a soldier noted that the Veteran had consistently neglected to take showers.  The examiner should discuss the clinical significance, if any, of such evidence.

(c) State whether the Veteran has a diagnosis of PTSD which meets the DSM-IV criteria.  If so, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has PTSD that is related to an in-service stressor, claimed as a sexual assault while serving in Germany. 

(d) If any diagnosis(es) other than PTSD is assigned, to include major depressive disorder and/or anxiety, the examiner should opine, for each diagnosis, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's psychiatric disorder(s) began during active service or is/are etiologically related to the Veteran's period of active duty.

The examiner should set forth all examination findings, together with the complete rationale for all conclusions reached.  In addition, the examiner should reconcile his findings with those provided in the October 2008 VA examination report.

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

